DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 4,055,177 to Cohen (Cohen). 
Regarding claim 1, Cohen teaches a drug delivery system (see fig. 1-2), comprising: a cartridge (10; col. 2 ln. 30) configured to hold a liquid drug (68); a cartridge stopper (60; Col. 3 ln. 38-50) positioned in a first portion of the cartridge and including a fluid path pocket (see ex. fig. 1); a needle insertion guide (84; Col. 3 ln. 66-68) positioned adjacent to the cartridge stopper (see fig. 1), wherein the needle insertion guide has an opening (86) aligned with the fluid path pocket (see ex. fig. 1) and the opening of the needle insertion guide extends along the entire length of the needle insertion guide (Col. 3 ln. 66- Col. 4 ln. 5- where the opening surrounds element 82 from the opening at passage 86 extending to the end of element 84); and a plunger (88) positioned in a second portion of the cartridge and operable to advance through the cartridge in a direction of the cartridge stopper (Col. 4 ln. 6-11).  

    PNG
    media_image1.png
    640
    534
    media_image1.png
    Greyscale

Regarding claim 2, Cohen  teaches the cartridge stopper is formed from plastic or rubber (Col. 3 ln. 46-49).  

Regarding claim 3, where Cohen teaches wherein the cartridge stopper is cylindrically- shaped (see fig. 1).
Regarding claim 4, where Cohen teaches the cartridge stopper (60) has a shape operable to fit (where the shape is capable of fitting) within a transition region of a neck (distal end of cartridge 10) component of the cartridge  and the cartridge stopper is operable to form a seal for the liquid drug (Col. 3 ln. 46-55).
Regarding claim 5, Cohen teaches wherein the needle insertion guide is formed from metal, plastic, or rubber (Col. 3 ln. 66-68).
Regarding claim 8, Cohen teaches wherein the plunger includes a first surface facing the cartridge stopper (see ex. fig. 1) and a second surface facing an opening of the cartridge (see ex fig .1), the first surface positioned to contact a liquid drug (68) in the cartridge (Col. 4 ln. 6-11, 17-19), and the plunger forms a seal with the cartridge for the liquid drug (Col. 4 ln. 30-36).  
Regarding claim 9, Cohen teaches the first surface of the plunger and the second surface of the plunger are substantially planar (see fig. 1).
Regarding claim 10, Cohen further teaches wherein the fluid path pocket is cylindrically- shaped (see fig .1).  
Regarding claim 11, Cohen teaches wherein the cartridge stopper has a second side angled (see fig. 1) to match a neck component of the cartridge (Col. 3 ln. 46-50- where the angle is not specified and thus could be zero).
Regarding claim 12, Cohen teaches wherein the cartridge stopper (60) has a second side (see ex. fig. 1) and the fluid path pocket has a depth that extends into the cartridge stopper from a first side (see fig. 1, where the pocket extends from a first side.  Note applicant is not claiming that the fluid pocket extends from the second side through to the first side).  
Regarding claim 17, Cohen teaches wherein the plunger is configured to be driven toward the cartridge stopper to expel the liquid drug out of the cartridge through the needle (Col. 4 ln. 6-19).
Regarding claim 18, Cohen teaches a crimp (20) and a septum (18), wherein the crimp is positioned around the septum and a top component of the cartridge and is operable to tightly fit the septum against the top component (Col. 2 ln. 36-41).  
Regarding claim 19, Cohen teaches wherein the crimp and septum are positioned over an opening to the needle insertion guide (see fig. 1, examiner notes that no direct contact needs to be made between the septum and the opening of the needle insertion guide) and are operable to be pierced by a needle (32) during insertion of the needle into the needle insertion guide (Col. 2 ln. 47-55).  
Regarding claim 20, where Cohen teaches wherein the needle insertion guide is positioned between the septum and the cartridge stopper (see fig. 1).
Allowable Subject Matter
Claims 7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783